Pope, Judge.
First Federal Savings and Loan Association filed suit against appellant Clarence L. Martin to recover the balance due on a note plus interest. Martin in turn filed this third-party action against Shirley E. Herr (now Hamilton), her husband Harry M. Hamilton and NCNB Mortgage South, Inc. Martin brings this appeal from the trial court’s order dismissing the third-party complaint as to Shirley E. Herr Hamilton and Harry M. Hamilton for failure to state a claim upon which relief can be granted.
“Since the order adjudicating less than all the claims does not provide for the entry of a final judgment as to the third-party *330defendant^] ‘upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment’ as provided by CPA § 54 (b) (Code Ann. § 81A-154 (b)), and since there is no certificate as provided for by the 1968 amendment to the Appellate Practice Act (Ga. L. 1968, pp. 1072, 1073; Code Ann. § 6-701 (a) 2), there is no appealable judgment. Accordingly, the appeal must be dismissed.” D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663) (1960); Walker v. Robinson, 232 Ga. 361 (1) (207 SE2d 6) (1974). See Culwell v. Lomas & Nettleton Co., 242 Ga. 242 (248 SE2d 641) (1978).
Decided April 22, 1981.
James F. Bass, Jr., for appellant.
Kathleen Horn, Joseph B. Bergen, William R. Coleman, Jr., for appellees.

Appeal dismissed.


Quillian, C. J., and McMurray, P. J., concur.